DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2012/0126179 A1 as the English equivalent of WIPO publication WO 2011/006574 A1 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, and Claim 2 recite the group “A42” which is nowhere found in the Formulae as recited by the Applicant.  The Office has interpreted the group to instead refer to “A41” for the purpose of this Examination.  Clarification is required. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2011/006574 A1).
	Parham et al. discloses the following compound:

    PNG
    media_image1.png
    237
    416
    media_image1.png
    Greyscale

11-24 = hydrogen, X11 = Formula 3 (with A31 = C3 heteroarene group (triazine), a31-32 = 0, b33 = 1, R33 = unsubstituted C6 aryl group (phenyl), X31 = N, n31 = 1, and R32 = unsubstituted C6 aryl group (phenyl)), and X12 = Formula 4 (with A41 = C3 heteroarene group (triazine), a41-42 = 0, b43 = 1, R43 = unsubstituted C6 aryl group (phenyl), X31 = N, n41 = 1, and R42 = unsubstituted C6 aryl group (phenyl)) of Formula 1 as recited by the Applicant; X11 = Formula 3-1 (with L31-32 = single bond, X31a = N, X34a = X36a = CH, X35a = C(phenyl), and R32 = unsubstituted C6 aryl group (phenyl)) and X12 = Formula 4-1 as recited by the Applicant (with L41-42 = single bond, X41a = N, X44a = X46a = CH, X45a = C(phenyl), and R42 = unsubstituted C6 aryl group (phenyl)).  
Parham et al. further discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    311
    478
    media_image2.png
    Greyscale

(Fig. 1) comprising anode (1), hole-injecting layer (2), hole-transporting layer (3), light-emitting layer (4), and cathode (5).  Parham et al. discloses a mixture comprising its inventive compounds (above) in combination with phosphorescent emitter and/or (additional) host material ([0039]); phosphorescent emitters include triplet emitters, such as iridium-based complexes ([0052], [0055]-[0056]).  Parham et al. discloses that its inventive compounds serve as host material and can be simultaneously present in the hole-transporting layer ([0046]).  The mixture is combined with organic solvent for processing (into thin film layers) ([0040]).  Parham et al. discloses a preferred embodiments includes the use of its inventive 

    PNG
    media_image3.png
    325
    706
    media_image3.png
    Greyscale

(first compound) such that X51-58 = CH and R59 = substituted C12 aryl group (substituted biphenyl) of Formula 5 as recited by the Applicant.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2011/006574 A1).


    PNG
    media_image4.png
    227
    409
    media_image4.png
    Greyscale

(page 9).  However, Parham et al. does not explicitly disclose a composition further comprising the second compound as recited by the Applicant.  Nevertheless, it would have been obvious to produce such a composition via the utilization of compound (34) as disclosed by Parham et al. (above) as material comprising the hole-transporting layer (such that X62 = X64 = X66 = N, X61 = X63 = C(phenyl), and X65 = C(R65) (with R65 = substituted C25 aryl group) of Formula 6 as recited by the Applicant).  The motivation is provided by the disclosure of Parham et al., which teaches that its inventive compounds as also serve as hole-transporting material in the hole-transporting layer which, when used, results in increased efficiency of the device.  Notice that this would result in a composition comprising a light-emitting layer (comprising the first compound) and a hole-transporting layer (comprising the second compound).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.